DETAILED ACTION
This action is responsive to the following communication: Application 17/550,111 filed on 12/14/2021.
In the instant application, claims 1, 12 and 23 are independent claims; claims 1-33 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Allowable Subject Matter
Claims 1-33 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance:

 The subject matter of the instant application appears to be related to the following:
U.S. Patent Application No. 14/152355 (associated with Patent No. US 10180728), entitled “Remoting or Localizing Touch Gestures At A Virtualization Client Agent,” assigned to the same assignee, directed to similar subject matter, and having the same inventors.
U.S. Patent Application No. 16/227064 (associated with Patent No. US 10754436), entitled “Remoting or Localizing Touch Gestures At A Virtualization Client Agent,” assigned to the same assignee, directed to similar subject matter, and having the same inventors.
U.S. Patent Application No. 16/941664 (associated with Patent No. US 11209010), entitled “Remoting or Localizing Touch Gestures At A Virtualization Client Agent,” assigned to the same assignee, directed to similar subject matter, and having the same inventors.
The present application was considered for double patenting issue in light of the above patent applications. However these patent applications do not recite “a preview pane comprising a miniature view of the second graphical user interface of the application executing in the remote computing environment, wherein the miniature view of the second graphical user interface is smaller than the second graphical user interface presented at the display” as claimed in the present application. Therefore the claims in the present application cannot be considered to be obvious variants of those allow in the above mentioned patent applications.                                              

The present invention is directed to method, computing devices and non-transitory computer-readable storage medium for responding to a touch gesture at a touch-enabled computing device. An interface control element may be presented at a first computing environment provided by a computing device. A touch gesture may be received at a touchscreen of the computing device, and it may be determined whether at least a portion of the touch gesture occurred at the interface control element. Based, at least in part, on whether at least a portion of the touch gesture occurred at the interface control element, a display of the first computing environment may be adjusted or information corresponding to the touch gesture may be transmitted to a second computing environment. The interface control element may be a preview pane.
Independent claims 1, 12 and 23 when considered as a whole, are allowable over the prior arts of record.  
The closest prior arts, can be found: Li (US 2012/0216154) teaches a method for providing a user of a first computing device with the ability to utilize the first computing device to control a second computing device. Specifically, the method allows the user to user drawing gestures on a mobile computing device to remotely control and operate the second computing device. Thompson (US 2012/0054671) teaches a method for displaying a graphical user interface and a processing unit programmed to recognize gestures made on the touch screen and execute, in response thereto, a process associated with the gestures. Cronin (US 8738814) teaches a system that translates motion-based user input between a client device and an application host computer. The system enables an application host computer that supports a first type of I/O devices to interpret I/O commands from a client device that supports a second type of I/O devices, wherein the I/O commands of the client device support motion-based user input. Momchilov (US 2012/0092277) teaches a method that touch input may be processed locally by the client or remotely by the server for a remoted application depending on a variety of factors. In one example, if latency is above a specified threshold, touch input may be processed locally. In another example, a user, application, server, client device or other entity may specify where touch input is to be processed.
However Li, Thompson, Cronin and Momchilov do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 12 and 23. For example, the prior arts do not teach of suggest the steps of “presenting, using a first graphical user interface of an operating system of a first computing device and at a display of the first computing device, a second graphical user interface of an application executing in a remote computing environment provided by a second computing device; presenting, using the first graphical user interface and at the display of the first computing device, a preview pane comprising a miniature view of the second graphical user interface of the application executing in the remote computing environment, wherein the miniature view of the second graphical user interface is smaller than the second graphical user interface presented at the display; based on receiving first touch input, at a touchscreen of the first computing device and within the preview pane, adjusting a zoom level of the display of the first computing device; and based on receiving second touch input, at the touchscreen and not within the preview pane, remoting, to the remote computing environment, the second touch input.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174